— Appeal by defendant from a judgment of the Supreme Court, Kings County (Meyerson, J.), rendered March 10, 1983, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The police acted properly in stopping the car in which defendant was riding as a passenger, arresting the occupants, and searching the car. We have considered defendant’s remaining contentions, to the extent that they are preserved, and find them to be without merit. Thompson, J. P., Bracken, O’Connor and Weinstein, JJ., concur.